NO. 07-09-0324-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



NOVEMBER 5, 2009

______________________________



WENDELL H. TAYLOR,



Appellant



V.



ZURICH AMERICAN INSURANCE COMPANY,



Appellee



______________________________



FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;



NO. 2008-562,834; HON. PAULA DAVIS LANEHART, PRESIDING

_______________________________



ON ABATEMENT AND REMAND

_______________________________



Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

Appellant Wendell H. Taylor appeals as an indigent from the final judgment of the trial court.  On October 30, 2009, the County Clerk of Lubbock County filed a formal contest to Taylor’s request to proceed as an indigent.

Per Texas Rule of Appellate Procedure 20.1(e), the court clerk may contest an affidavit of indigency.  Consequently, we abate this appeal and remand the cause to the County Court of Law No. 3 of Lubbock County (trial court) for further proceedings.  Upon remand, the trial court shall undertake those proceedings necessary (which may include an evidentiary hearing) to determine:

1.  whether appellant desires to prosecute the appeal; and



2.  whether appellant is indigent and unable to pay all 
or
 some of the costs which may be incurred in prosecuting the appeal.



The trial court thereafter shall issue an appropriate order addressing the foregoing matters and cause the order to be filed with the clerk of this court on or before December 4, 2009.  So too shall it cause any hearing it may hold to be transcribed, which transcription along with any evidence received must then be filed with the clerk of this court by the same date.  Should further time be needed by the trial court to perform these tasks, then same must be requested before December 4, 2009.

It is so ordered.

Per Curiam